Citation Nr: 1015538	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1948 to April 
1952.  The Veteran passed away in November 2007.  The 
appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2007; the death certificate 
lists the immediate cause of death as cardiopulmonary arrest, 
due to or as a consequence of hemoptysis.  

2.  At the time of the Veteran's death, service connection 
had been established for posttraumatic stress disorder, 
evaluated as 50 percent disabling; residuals of a gunshot 
wound to the left hand, evaluated as 40 percent disabling; 
residuals of a cold injury to both the right and left feet, 
each evaluated as 20 percent disabling; a scar on the frontal 
scalp due to a gunshot wound, evaluated as 10 percent 
disabling; and recurrent headaches, secondary to a gunshot 
wound to the head, evaluated as 10 percent disabling.  The 
Veteran was also assigned a total disability rating based on 
individual unemployability and assigned a 100 percent 
evaluation effective September 1999.    

3.  The preponderance of the evidence does not establish that 
a service connected disability was either the principal or a 
contributory cause of the Veteran's death.

CONCLUSION OF LAW

The Veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the Veteran's death is related to 
his service connected PTSD, as well as to a history of 
pneumonia which the appellant alleges first began in service 
(although the Veteran was not service connection for chronic 
pneumonia or any pulmonary disability at his death).  She 
appears to assert that the anxiety associated with the 
Veteran's PTSD placed considerable stress on the Veteran's 
cardiovascular system, weakening it, as well as that the 
Veteran's PTSD made him poorly equipped to handle the stress 
of his final illness.  See Appellant's letter, received in 
December 2008.  

The appellant also asserts that the Veteran suffered from 
pneumonia during his military service in Korea and that this 
led to lifelong pulmonary problems that contributed to his 
cardiopulmonary arrest.  See Appellant's September 2004 
Notice of Disagreement and her representative's March 2010 
Informal Hearing Presentation.  

The Veteran died in November 2007.  The death certificate 
lists the immediate cause of death as cardiopulmonary arrest, 
due to or as a consequence of hemoptysis.  Hospital records 
from M.D. Anderson Cancer Center show that the Veteran was 
admitted to the hospital in November 2007 with G.I. bleeding 
secondary to pancreatic cancer and that this hemorrhaging led 
to cardiac arrest and death. 

At the time of the Veteran's death, service connection had 
been established for posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; residuals of a gunshot 
wound to the left hand, evaluated as 40 percent disabling; 
residuals of a cold injury to both the right and left feet; 
each evaluated as 20 percent disabling, a scar on the frontal 
scalp due to a gunshot wound, evaluated as 10 percent 
disabling; and recurrent headaches, secondary to a gunshot 
wound to the head, evaluated as 10 percent disabling.  The 
Veteran was also assigned a total disability rating based on 
individual unemployability and assigned a 100 percent 
evaluation effective September 1999.  

The Veteran was not service connection for pneumonia, 
residuals of pneumonia, or any pulmonary disability at the 
time of his death.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2009).  

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Regarding the appellant's contentions that the Veteran's 
service connected PTSD contributed to the Veteran's death, 
the appellant has submitted no medical evidence in support of 
her claim.  While the appellant is certainly competent to 
testify as to her own observations of the Veteran, including 
any anxiety he may have displayed, and conclude based on her 
observations that the Veteran's PTSD caused him physical and 
emotional distress, this does not prove that the Veteran's 
PTSD contributed substantially or materially to his death.  

The effect of the Veteran's acquired psychiatric disability 
on his physical well being and whether it substantially 
contributed to his death is a determination that must be made 
by a qualified medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  There 
is no evidence that the appellant has any medical training 
and consequently her speculations that the Veteran's PTSD 
contributed to his death have no probative value.  Without 
competent medical evidence that the Veteran's service 
connected PTSD contributed substantially or materially to his 
death, service connection for the cause of the Veteran's 
death must be denied on this basis.

In any event, the Board finds that the post-service treatment 
records, overall, provide evidence against this claim, 
indicating no connection between the two problems, 
outweighing the appellant's statements to the effect that 
there is some sort of connection.  In fact, the record 
indicates "excellent health all his adult life" (as cited 
by the Veteran himself in an October 2004 examination 
report), clearly providing evidence against the appellant's 
claim that his PTSD caused a health problem.  The Veteran has 
been service connected for PTSD since 1970.

The Board has also considered the appellant's claim that the 
Veteran's pulmonary problems contributed to his death.  

According to the appellant's January 2008 statement, the 
Veteran almost died from pneumonia while in the military and 
she contends that this caused a long history of pulmonary 
problems which, along with his service connected PTSD, caused 
the cardiac arrest that killed him.  

However, there is no evidence in the Veteran's service 
treatment records that he was ever treated for pneumonia, let 
alone almost died from it.  A Report of Medical Examination 
completed prior to the Veteran's discharge in April 1952 
notes that the Veteran was hospitalized in 1951 for shrapnel 
wounds to the hands and face, but that the Veteran had no 
operations, other injuries, illness, or venereal disease.  
The Veteran's lungs and chest were found to be normal and a 
chest x-ray was negative for any abnormalities, providing 
highly probative evidence that the Veteran did not have a 
pulmonary disability in service.  

Additionally, the Board notes that the Veteran filed his 
first claim for VA benefits shortly after his separation from 
service.  At that time, the Veteran did not seek service 
connection for chronic pneumonia or any other pulmonary 
disability.  An examination record from October 1952 notes 
that the Veteran has no respiratory problems, providing 
further evidence against the claim.  

The Veteran underwent another VA medical evaluation in June 
1961.  At that time, the examiner again found no respiratory 
disabilities and the Veteran's chest x-ray was normal.  An 
October 1965 examination noted that the Veteran smoked half a 
package of cigarettes per day.  A chest x-ray was 
characterized as routine, although under the section for 
cardiovascular system, the Veteran reported that he sometimes 
experienced chest pains.  A chest x-ray in March 1970 found 
normal heart and lungs, as did another two years later.  Yet 
another chest x-ray in May 1979 was also normal, indicating 
that the Veteran had no pulmonary illness over twenty five 
years after service.

In the approximately fifty-five years between the Veteran's 
separation from service and his death, the Veteran filed 
multiple claims for VA benefits including service connection 
claims, increased rating claims, and claims for 
hospitalization benefits.  At no time did the Veteran ever 
file a claim seeking entitlement to service connection for 
chronic pneumonia or some other pulmonary disability, despite 
ample opportunity to do so.  

In a September 2008 letter, Dr. R.S. reported that he had 
treated the Veteran since 1997 for recurrent pulmonary 
infections and that the Veteran was admitted several times 
for pneumonia.  Dr. R.S. also stated that the Veteran was 
evaluated by a lung specialist, Dr. P.F., who related his 
lung condition to service.  However, of record is a November 
2000 consultation report from Memorial Medical Center 
prepared by Dr. P.F.  Dr. P.F. diagnosed the Veteran with 
pneumonia, as well as chronic repetitive pneumonia, but does 
appear to have made any determination concerning the etiology 
of the Veteran's pneumonia.  He does state in the medical 
history section that "[the Veteran] has had exposures that 
were many years ago tied to the military."  However, the 
nature or significance of the Veteran's "exposures" is 
unclear and it does not appear to the Board to be a 
conclusion that the Veteran's current pulmonary problems were 
related to his military service.  

Additionally, to the extent that Dr. P.F. relied on the 
Veteran's statements in determining that there was some 
relationship between his pneumonia and his military service, 
the Board notes that service and post-service medical records 
provide highly probative evidence against any assertions by 
the Veteran's that he suffered from pneumonia or any 
pulmonary condition in service.  There is no evidence that 
Dr. P.F. had access to the Veteran's claim file and 
considered this evidence.  

Treatment notes from Dr. J.B. of Pulmonary and Critical Care 
Medicine show that he was consulted after the Veteran was 
hospitalized with pneumonia in January 2001.  According to 
these notes, it was unclear whether the Veteran's pneumonia 
was community acquired, radiation induced, or medication 
induced; however, nowhere in Dr. J.B.'s notes is any evidence 
that the Veteran's pneumonia is in any way related to 
service.  A treatment note from October 2007, shortly before 
the Veteran's death, lists a diagnosis of idiopathic 
pulmonary fibrosis.  

In Dr. R.S.'s September 2008 letter, he notes that while the 
Veteran died due to hemorrhage, he believes that the 
Veteran's condition "was complicated by his lung condition, 
which has been attributed to his service in Korea."  

The Board finds that this opinion has little probative value.  
First of all, Dr. R.S. has offered no explanation has how or 
why he believes that the Veteran's lung condition complicated 
his other health problems and might have contributed to his 
death.  A medical opinion that contains only data and 
conclusions is accorded no weight.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). 

More importantly, even if the Board were to concede that the 
Veteran's lung condition substantially or materially 
contributed to the Veteran's death, the Veteran was not 
service connection for any pulmonary disability at the time 
of his death and there is insufficient evidence to establish 
that the Veteran's pulmonary condition was caused by or 
related to his military service, and highly probative 
evidence against such a finding.  

Although Dr. R.S. states that the Veteran's lung condition 
has been attributed to service, it does not appear that 
either Dr. P.B. or Dr. P.F. ever made a determination 
concerning the etiology of the Veteran's lung condition.  To 
the extent that Dr. P.F.'s statement in his consultation 
report that the Veteran's "had exposures" in the military 
could be interpreted as evidence that that the Veteran's 
pneumonia was related to service, as the Board has discussed 
above, it appears that this statement was based on 
information provided by the Veteran that is unsupported by 
more probative evidence of record, and directly refuted by 
other evidence of record.

Additionally, while the Board has considered the appellant's 
lay statements that the Veteran nearly died of pneumonia in 
service, the Board does not find this statement credible 
based on the service and post-service treatment records 
discussed in detail above.  The service and post-service 
treatment records clearly refute such a claim.   

Thus, in conclusion, based on all the above evidence, the 
Board finds that service connection for the cause of the 
Veteran's death cannot be granted because the Veteran's 
service connected PTSD did not cause or substantially or 
materially contribute to the Veteran's death and even if the 
Veteran's pulmonary disability did contribute substantially 
and materially to his death, it was not caused or related to 
the Veteran's active military service.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, VCAA duty to notify was partially satisfied by a letter 
sent to the appellant in December 2007.  This letter informed 
the appellant of VA and the appellant's respective duties for 
obtaining evidence, as well as information on what evidence 
was required to substantiate her claim for service connection 
for cause of death of both service connected and non-service 
connected disabilities.  

However, the Veteran was not provided with information on 
what disabilities the Veteran was service connected for at 
the time of his death.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that the appellant was not prejudiced 
by VA's failure to provide her with information about the 
disabilities for which the Veteran was service connected at 
the time of his death because in the appellant's September 
2008 notice of disagreement, she notes that the Veteran was 
100 percent service connected at the time of his death and in 
a December 2008 statement, she shows that she is aware that 
the Veteran was service connected for PTSD.

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA has obtained the Veteran's 
service treatment records, as well as private treatment 
records.  

The Board has considered whether this case should be remanded 
or referred for a medical opinion.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that there is no evidence that the 
Veteran's service connected PTSD may have contributed to his 
death and no evidence of any pulmonary disability in service 
or for many years after service.  The Board finds that 
service and post-service records provide highly probative 
evidence against the appellant's claim, outweighing all other 
evidence in this case.  The Board finds this evidence, in and 
of itself, is sufficient competent medical evidence of record 
to make a decision on the claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


